United States Court of Appeals
                     For the First Circuit
                      _____________________


No. 21-1785

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       STEFAN R. GAUTHIER,

                      Defendant, Appellant.
                      _____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]
                     _____________________

                             Before

              Kayatta and Howard, Circuit Judges,
                  and Walker, District Judge.*
                     _____________________

     Donna J. Brown for appellant.
     Alexander S. Chen, Assistant United States Attorney, with
Jane E. Young, United States Attorney, and Seth R. Aframe,
Assistant United States Attorney, on brief, for appellee.
                      _____________________

                        November 18, 2022
                      _____________________




____________________
* Of the District of Maine, sitting by designation.
     WALKER, District Judge.         After trial in the United States

District Court for the District of New Hampshire, a jury convicted

Stefan R. Gauthier of two counts of possession with intent to

distribute    methamphetamine   but       acquitted   him    of    two   related

firearm charges.      At sentencing, Gauthier requested credit for

accepting    responsibility   for    the    two   offenses    of    conviction

because he had offered to plead guilty to those offenses and,

following the failure of that effort, declined to contest the

offenses at trial.    The District Court denied Gauthier’s request,

concluding that Gauthier’s failure to plead guilty to the offenses

of conviction or stipulate to his culpability at trial belied his

claim to have accepted responsibility for the offenses at issue.

We see no error in the District Court’s determination, and affirm

the sentence below.

                                     I.

     On November 1, 2018, law enforcement officers observed Stefan

R. Gauthier passed out behind the wheel of a pickup truck in

Tilton, NH.    Officers approached Gauthier and, upon discovering

that his license was suspended, searched him.           Gauthier was found

to be in possession of 0.659 grams of methamphetamine and $1,375

in cash, and was arrested.      In a subsequent search of the pickup

truck, law enforcement identified an additional 356 grams of

methamphetamine, $1,500 in cash, drug paraphernalia including

baggies and a digital scale, and a .22 caliber firearm.              One month

                                    - 2 -
later, on December 2, 2018, law enforcement discovered Gauthier

passed out behind the wheel of a different vehicle, arrested him,

and found 111.1 grams of methamphetamine in his possession.

     Based on this conduct, a grand jury indicted Gauthier on two

counts of possession of methamphetamine with intent to distribute.

The grand jury also indicted Gauthier on one count of being a felon

in possession of a firearm and one count of possessing a firearm

in furtherance of a drug trafficking crime, both stemming from the

presence   of   the     firearm    recovered      from      the   vehicle    during

Gauthier’s November arrest.             Finally, the grand jury indicted

Gauthier   on   an     unrelated    charge       of   unlawfully     distributing

fentanyl, based on an informant’s assertion that Gauthier provided

fentanyl that resulted in the fatal overdose of a local man

identified as N.R.

     Defense counsel attempted unsuccessfully to negotiate a plea

agreement.    Gauthier       admitted    that    he   was   guilty    of    the   two

methamphetamine charges and indicated his willingness to enter a

guilty plea as to those counts. However, Gauthier refused to plead

guilty on the firearm charges, insisting that the gun belonged to

his girlfriend.       Gauthier also maintained that he had not provided

the fentanyl that killed N.R. and declined to plead guilty on that

charge.    The record suggests that Gauthier attempted to negotiate

the dismissal of one or both of the firearm charges and the

fentanyl     charge     in    exchange     for    pleading        guilty    to    the

                                        - 3 -
methamphetamine charges.            Prosecutors were unwilling to accept

Gauthier’s proposed terms.

      On the eve of trial, the government moved to dismiss without

prejudice the fentanyl count against Gauthier.                    The court granted

the government’s motion.

      At trial on the methamphetamine and firearm counts the parties

stipulated     as   to   several        factual   elements    of     the      offenses,

including stipulating as to the amount, identity, and authenticity

of the methamphetamine found in Gauthier’s possession.                         Gauthier

did   not   stipulate       that   he    possessed   or    that    he       intended    to

distribute    the     methamphetamine        --   necessary       elements      of     the

offenses with which he was charged -- nor did he admit, at any

point during the trial, that he was guilty of any of the counts

before the court.        However, Gauthier did not attempt to rebut the

government’s arguments regarding the methamphetamine offenses and

defense     counsel      instead        focused   the      examination          of     the

government’s witnesses on issues related to the firearm offenses.

After a brief trial, the jury convicted Gauthier of both counts of

possession    of    methamphetamine        with   intent     to    distribute,         but

acquitted him of both firearm counts.

      In    advance    of    sentencing,      Gauthier     raised       a    number     of

objections to the calculation of his offense level reflected in

the presentence investigation report.                     Specifically, Gauthier

requested a two-level reduction in offense level for acceptance of

                                         - 4 -
responsibility, arguing that he was entitled to the reduction in

this instance because he had admitted his guilt to prosecutors,

stipulated to the basic factual elements of the methamphetamine

offenses, and enrolled in drug rehabilitation programs following

his arrests.       However, defense counsel admitted to the judge at

sentencing that Gauthier’s decision to proceed to trial on all of

the counts, rather than pleading guilty to the methamphetamine

charges while taking the firearm and fentanyl counts to trial, had

been a “tactical” judgment.              Gauthier further objected to the

sentencing report’s inclusion of the fentanyl charge that had been

dismissed and the firearm charges of which he had been acquitted,

charges that the report characterized as relevant conduct for the

purpose of sentencing.

     The government, for its part, opposed                  Gauthier’s objections.

With respect to the acceptance of responsibility credit, the

government argued that Gauthier’s failure to plead guilty to the

methamphetamine        offenses    precluded         the     availability     of     the

sentencing credit.         The government also argued that Gauthier’s

denial    of     responsibility         for     other       relevant      conduct     --

specifically, the fentanyl charge that was dismissed on the eve of

trial    –-    would    render   him    ineligible         for    the   acceptance   of

responsibility         credit    even    if     he   had         otherwise   expressed

contrition with respect to the methamphetamine offenses.



                                        - 5 -
     Based on this record, the sentencing judge determined that

Gauthier was not entitled to the acceptance of responsibility

credit.    The District Court sentenced Gauthier to 180 months

imprisonment, within the Sentencing Guideline range of 168 to 210

months and below the government’s recommendation of 210 months.

     Gauthier now appeals his sentence, arguing that the District

Court erred in denying him credit for acceptance of responsibility.

                                         II.

     When reviewing a sentence on appeal, “we assay the district

court’s    factfinding      for        clear     error   and     afford     de     novo

consideration    to   its    interpretation          and     application      of    the

sentencing guidelines.”           United States v. Flores-Machicote, 706

F.3d 16, 20 (1st Cir. 2013).             Because “[t]he sentencing judge is

in a unique position to evaluate a defendant’s acceptance of

responsibility,” U.S.S.G. § 3E1.1 cmt. n.5 (U.S. Sentencing Comm’n

2021), we will set aside the district court’s determination only

if it lacks an “articulable basis or foundation” in the record.

United States v. Bennett, 37 F.3d 687, 696 (1st Cir. 1994).

     The   Guidelines       provide      for     a   two-level       decrease      in   a

defendant’s     offense      level        where      “the      defendant      clearly

demonstrates    acceptance        of    responsibility         for    his   offense.”

U.S.S.G.   §    3E1.1(a).     “In        determining        whether    a    defendant

qualifies” for the sentencing reduction, a sentencing judge makes

a holistic assessment based on a defendant’s post-offense conduct

                                         - 6 -
as well as his statements about the crime of conviction and other

relevant conduct.    See U.S.S.G. § 3E1.1 cmt. n.1.

      A defendant who is convicted at trial after denying “essential

factual elements of guilt” generally is not entitled to           the

acceptance of responsibility reduction.      U.S.S.G. § 3E1.1 cmt.

n.2. A “conviction by trial . . . does not automatically preclude”

a finding of acceptance of responsibility.     Id.    But “proceeding

to trial creates a rebuttable presumption” that the defendant has

not accepted responsibility, which the defendant bears the burden

of overcoming.   United States v. Garrasteguy, 559 F.3d 34, 38-39

(1st Cir. 2009).      As a result, we generally will “sustain a

district court that denies acceptance of responsibility to a

defendant who declined to plead guilty.”   United States v. De Leon

Ruiz, 47 F.3d 452, 456 (1st Cir. 1995).

      In “rare situations,” a defendant     may be found to have

“clearly demonstrate[ed] an acceptance of responsibility for his

criminal conduct” despite having “exercise[d] his constitutional

right to a trial.”   U.S.S.G. § 3E1.1 cmt. n.2.   By way of example,

the guideline commentary states that a defendant who goes to trial

to raise “issues that do not relate to factual guilt” -- such as

challenges to the constitutionality or applicability of a statute

-– may be entitled to the acceptance of responsibility credit.

Id.   But this is merely an example, see De Leon Ruiz, 47 F.3d at

455, and we have previously recognized that a defendant who fails

                                - 7 -
to acknowledge his factual guilt may be entitled to the acceptance

of   responsibility   credit   “in    unusual   circumstances.”     United

States v. Hines, 196 F.3d 270, 274 (1st Cir. 1999).

      Gauthier argues that his attempt to negotiate a guilty plea

and his stipulation as to certain elements of the methamphetamine

offenses   present    one    such     unusual   circumstance.     But   our

precedents, and persuasive authority from our sister circuits,

belie that contention.      We have never reversed a district court’s

denial of the acceptance of responsibility credit where a defendant

failed to admit factual guilt at or before trial. Cf. United States

v. Ellis, 168 F.3d 558, 560, 564-65 (1st Cir. 1999) (remanding for

resentencing where the defendant admitted in his opening argument

and during his testimony his role in one crime of which he was

convicted and the district court’s reasoning for denying the credit

at sentencing was unclear).

      As for persuasive authority from sister circuits, we have

considered three cases involving remands for resentencing based on

the acceptance of responsibility credit despite the defendants’

failure to admit guilt through a plea or at trial. However, all

three involved factual circumstances dissimilar to our own and in

two the courts also analyzed a prior version of the sentencing

guidelines containing the following provision that has since been

removed: "A defendant may be given consideration under this section

without regard to whether his conviction is based upon a guilty

                                     - 8 -
plea or a finding of guilt by the court or jury or the practical

certainty of conviction at trial."                 U.S.S.G. § 3E1.1(b) (1990,

1991). See United States v. Guerrero-Cortez, 110 F.3d 647, 656

(8th Cir. 1997) (remanding for reevaluation of acceptance credit

where   defendant     offered     to     plead    guilty   to    trafficking      two

kilograms, the government refused the offer absent a plea involving

five    kilograms,     and    the      court      ultimately     found     defendant

responsible for two kilograms)1; United States v. McKinney, 15 F.3d

849, 851-52 & nn.2-3 (9th Cir. 1994) (relying on prior guidelines

provision     and   remanding     with     instruction     to    award   acceptance

credit where defendant tried, both before and after jury selection,

to   change   his   plea     to   guilty    but    the   court    denied    him   the

opportunity); United States v. Rodriguez, 975 F.2d 999, 1008 (3d

Cir. 1992) (relying on prior guidelines provision and remanding

for reevaluation of acceptance credit where the government revoked

two co-defendants’ plea agreements after it failed to reach a plea

agreement with the third co-defendant).2




1 The defendant in Guerrero-Cortez attempted to plead guilty to a
drug crime involving a specified lesser quantity (of which he was
ultimately convicted), whereas Gauthier attempted to plead guilty
to drug crimes (of which he was convicted), but only if the
government dismissed the related firearm counts. Unlike the
defendant in Guerrero-Cortez, who would have but practically could
not have plead guilty to his ultimate crime of conviction, Gauthier
could have but chose not to for tactical reasons.

2 Rodriguez also specifically held, in contrast to the facts of
the instant case, that the trial court "fail[ed] to consider the
                                         - 9 -
         By contrast, where, as here, a defendant “retain[s] the option

to plead guilty” to one or more charges while contesting others,

and instead chooses “to roll the dice,” a sentencing court acts

within its discretion in finding that the defendant is not entitled

to the acceptance of responsibility credit.                 De Leon Ruiz, 47 F.3d

at 455.

         We see ample support in the record for the District Court’s

finding that Gauthier had the opportunity to plead guilty and

accept all of the factual elements of the offenses of conviction

but failed to do so.             The District Court noted that Gauthier

stipulated to the amounts and identity of the methamphetamine

seized      from    his   person   and     did    not     otherwise   contest   the

Government’s argument with respect to the methamphetamine charges.

But the District Court reasonably concluded that this only amounted

to   a    partial    acceptance     of    responsibility,       given     Gauthier’s

failure to admit to possessing either the methamphetamine or the

intent      to     distribute      it.      Furthermore,        defense      counsel

acknowledged at sentencing that Gauthier could have plead guilty

on the methamphetamine charges while contesting the fentanyl and

firearm     charges,      and   stated    that    “from    a   tactical    viewpoint

[counsel] felt it was better” for Gauthier to proceed to trial on

all charges.        As we have previously made clear, this sort of pre-



reasons for which [the defendants] refused to plead."                     975 F.2d
at 1009.
                                         - 10 -
trial calculation is strong evidence militating against credit for

acceptance of responsibility.     See De Leon Ruiz, 47 F.3d at 455.

Based on this record, it was not error to deny Gauthier the

acceptance of responsibility credit.3

                                 III.

     For   the   foregoing   reasons,    the   District   Court’s   order

sentencing Gauthier to 180 months in prison is affirmed.




3 To the extent that the Appellant argues that the District Court
mistakenly believed that it was precluded from awarding the
acceptance of responsibility credit where no guilty plea was
entered, we find this argument unpersuasive. In his sentencing
brief, as here, Gauthier heavily relied upon the relevant
guidelines commentary to establish that “[c]onviction by trial
. . .   does   not   automatically  preclude   a  defendant   from
consideration for [the acceptance] reduction.” U.S.S.G. § 3E1.1
cmt. n.2. At sentencing, the District Court expressly noted that
it had read Gauthier's brief, but that it agreed with the
government that Gauthier was not entitled to the credit because he
did not stipulate to essential elements of the charges against
him.   We can infer from this record that the District Court
understood and applied the correct standard but concluded that
Gauthier's conduct did not warrant credit for acceptance of
responsibility.    See United States v. Jiminez-Beltre, 440 F.3d
514, 519 (1st Cir. 2006), abrogated on other grounds, Rita v.
United States, 551 U.S. 338 (2007) (“[A] court's reasoning can
often be inferred by comparing what was argued by the parties or
contained in the pre-sentence report with what the judge did.”);
see also United States v. DelPiano, 183 F. App’x 9, 10-11 (1st
Cir. 2006) (unpublished) (inferring that the sentencing court
“rejected    [defendant’s]    request   for   an    acceptance-of-
responsibility reduction for the primary reason argued by the
government,” where its denial “was consistent with [those]
implicit reasons”). This situation stands in contrast to that in
Ellis, in which this court vacated the defendant’s sentence and
remanded for resentencing in part because it was “possible” that
the district court had misunderstood and incorrectly applied the
standard contained in U.S.S.G § 3E1.1. United States v. Ellis,
168 F.3d 558, 560 (1st Cir. 1999).
                                - 11 -